Exhibit 10.1

Form of Employee RSU Grant Settled on Vesting with Deferral Option

[EMPLOYEE FORM]

REPUBLIC SERVICES, INC.

EMPLOYEE RESTRICTED STOCK UNIT AGREEMENT

THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated as of the [    ]
day of [                    ], between Republic Services, Inc., a Delaware
corporation (“the Company”) and [            ] (the “Recipient”), is made
pursuant and subject to the provisions of the Company’s Amended and Restated
2007 Stock Incentive Plan, and any future amendments thereto (the “Plan”). The
Plan, as it may be amended from time to time, is incorporated herein by
reference.

1. Definitions. All capitalized terms used herein but not expressly defined
shall have the meaning ascribed to them in the Plan, a copy of which is being
provided in an email and is incorporated herein by reference. All references to
the Company herein shall also be deemed to include references to any and all
entities directly or indirectly controlled by the Company and which are
consolidated with the Company for financial accounting purposes.

2. Award of Restricted Stock Units. Subject to the terms and conditions of the
Plan and to the terms and conditions herein set forth in this Agreement, the
Company on this date awards to the Recipient [                    ] Restricted
Stock Units (referred to as the “Restricted Stock Units”).

3. Vesting.

(a) Vesting Schedule. The Restricted Stock Units shall vest and become
nonforfeitable on the dates (each a “Vesting Date”) and in the percentages set
forth in accordance with the following schedule, provided that the Recipient’s
continuous service with the Company continues until the applicable Vesting Date:

 

Vesting Date

  

Vesting Percentage

    

(Percentage of Total Award Vested as of Applicable Date)

[                    ]    33% [                    ]    66%
[                    ]    100%

 

1



--------------------------------------------------------------------------------

Form of Employee RSU Grant Settled on Vesting with Deferral Option

 

Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date, and
all vesting shall occur only on the applicable Vesting Date.

(b) Acceleration of Vesting on Account of Death, Disability, Retirement,
Termination of Employment, or for Other Reasons.

(i) Death or Disability. The Restricted Stock Units not yet vested and that have
not previously been forfeited shall become 100% vested and transferable in the
event that the Recipient’s continuous service with the Company terminates by
reason of the Recipient’s death or Disability.

(ii) Retirement. The Restricted Stock Units not yet vested and that have not
previously been forfeited shall become 100% vested and transferable in the event
that (1) the Recipient’s continuous service with the Company terminates by
reason of the Recipient’s retirement and, (2) at the time of such retirement:

(A) the Recipient is at least fifty-five (55) years old and has completed six
(6) years of continuous service with the Company or is at least sixty (60) years
old (without regard to years of service), and in either case has provided the
Company not less than twelve (12) months prior written notice of Recipient’s
intent to retire; or

(B) the Recipient is at least sixty (60) years old and has completed fifteen
(15) years of continuous service with the Company or is sixty-five (65) years
old and has completed five (5) years of continuous service with the Company and
in either case has provided the Company with not less than thirty (30) days
prior written notice of Recipient’s intent to retire; and

(C) in the case of both (A) and (B), the Company does not provide the Recipient
with written notice on or before the anticipated retirement date that the
Company intends or has grounds to terminate the Recipient’s continuous service
for Cause.

For purposes of determining years of continuous service, service shall include
service in any capacity as an employee or a director with any entity whose
financial statements are required to be consolidated with the financial
statements of Republic, including service with any such entity prior to the date
on which the entity’s financial statements were required to be so consolidated.

(iii) Employment Agreement. The Restricted Stock Units not yet vested and that
have not previously been forfeited shall become partially or fully vested and
transferrable at such times and in such amounts as may be required pursuant to
any employment or consulting agreement between the Recipient and the Company or
under the Company’s Executive Separation Policy, as amended from time to time
and as applicable.

 

2



--------------------------------------------------------------------------------

Form of Employee RSU Grant Settled on Vesting with Deferral Option

 

4. Terms and Conditions. This award of Restricted Stock Units is subject to the
following terms and conditions:

(a) Payment for Restricted Stock Units; Forfeiture of Unvested Units; Deferral
of Restricted Stock Units.

(i) Except as otherwise provided in paragraph (ii) of this Section 4(a),
Section 4(d) or Section 14 hereof, the Recipient shall receive one share of
Common Stock for each vested Restricted Stock Unit awarded hereunder, free and
clear of the restrictions set forth in this Agreement, except for any
restrictions necessary to comply with federal and state securities laws.
Certificates (or other indicia of ownership) representing such shares shall be
delivered to the Recipient as promptly as practical (but in no event more than
30 days) following the date on which the portion of the Restricted Stock Units
to which the distribution relates becomes vested. Any Restricted Stock Units
that are not vested as of the Recipient’s separation from service, within the
meaning of Section 409A of the Code and applicable Treasury Regulations (the
“Separation from Service”), and that will not become vested pursuant to
Section 3(b) hereof, shall automatically and immediately be forfeited on the
date of the Recipient’s Separation from Service.

(ii) The Recipient may elect to defer the Restricted Stock Units pursuant to the
Republic Services, Inc. Deferred Compensation Plan (the “Deferred Compensation
Plan”), and if the Recipient properly and timely does so, the Restricted Stock
Units shall be automatically converted into a corresponding number of units
under the Republic Services Stock Unit Fund (the “Units”), and shall be credited
to the Participant’s Account Balance (as defined in the Deferred Compensation
Plan) in accordance with Section 3.9(c) of the Deferred Compensation Plan as may
be amended from time to time. The Units shall remain subject to the vesting and
forfeiture provisions set forth in Sections 3 and 4(h) of this Agreement. The
Units shall be payable in actual shares of Common Stock or cash at the times
provided for under the Deferred Compensation Plan as may be amended from time to
time.

(b) Hypothetical Nature of Restricted Stock Units. The Restricted Stock Units
awarded herein do not represent an equity security of the Company and do not
carry any voting or dividend rights, except the right to receive Dividend
Equivalents in accordance with Section 4(c) hereof.

(c) Dividend Equivalents. Recipient shall receive Dividend Equivalents in the
form of additional Restricted Stock Units or fractional Restricted Stock Units
each time a dividend or other distribution is paid on the Company’s Common
Stock. The number of Restricted Stock Units awarded for a cash dividend or
non-cash dividend other than a stock

 

3



--------------------------------------------------------------------------------

Form of Employee RSU Grant Settled on Vesting with Deferral Option

 

dividend shall be determined by (i) multiplying the number of Restricted Stock
Units held by the Recipient pursuant to this Agreement as of the dividend
payment date by the amount of the dividend per share of Common Stock and
(ii) dividing the product so determined by the Fair Market Value of the Common
Stock on the dividend payment date. The number of Restricted Stock Units awarded
for a stock dividend shall be determined by multiplying the number of Restricted
Stock Units held by the Recipient pursuant to this Agreement as of the dividend
payment date by the number of additional shares of Common Stock actually paid as
a dividend per share of Common Stock. Any additional Restricted Stock Units
awarded pursuant to this Section 4(c) shall be awarded effective the day
following the date the dividend was paid, and shall have the same status, and
shall be subject to the same terms and conditions (including without limitation
the vesting and forfeiture provisions), under this Agreement as the Restricted
Stock Units to which they relate, and shall be distributed on the same payment
date referred to in Section 4(a) herein as the Restricted Stock Units to which
they relate. In no event shall the Recipient be entitled to receive any Dividend
Equivalent with respect to any dividend or other distribution for which the
dividend payment date is after the date of the Recipient’s Separation from
Service.

(d) Unforeseeable Financial Emergency. If the Recipient experiences an
Unforeseeable Financial Emergency, the Recipient may petition the Committee to
receive the payment of shares of Common Stock for all or part of his vested
Restricted Stock Units prior to his Separation from Service. If the Committee,
in its sole discretion, grants the Recipient’s petition, then the Recipient
shall only receive shares of Common Stock as necessary to satisfy the
Unforeseeable Financial Emergency to the extent deemed necessary by the
Committee. “Unforeseeable Financial Emergency” shall mean a severe financial
hardship to the Recipient resulting from (i) an illness or accident of the
Recipient, the Recipient’s spouse, or the Recipient’s dependent (as defined in
Section 152 of the Code, without regard to Section 152(b)(1), (b)(2), or
(d)(1)(B) of the Code), (ii) a loss of the Recipient’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance), or (iii) similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the Recipient,
all as determined in the sole discretion of the Committee.

(e) Tax Withholding.

(i) The Recipient shall pay to the Company, or make arrangements satisfactory to
the Committee for payment of, any federal, state or local taxes of any kind
required by law to be withheld with respect to the grant of Restricted Stock
Units (including without limitation the vesting thereof) and any Dividend
Equivalents or other distributions made by the Company to the Recipient with
respect to the Restricted Stock Units as and when the Company determines those
amounts to be due, and the Company shall, to the extent permitted by law, have
the right to deduct from any payment of any kind otherwise due to Recipient any
federal, state, or local taxes of any kind required by law to be withheld with
respect to the Restricted Stock Units or any Dividend Equivalents or other
distributions made by the Company to the Recipient with respect to any
Restricted Stock Units.

 

4



--------------------------------------------------------------------------------

Form of Employee RSU Grant Settled on Vesting with Deferral Option

 

(ii) The Recipient may elect, by notice to the Committee, to satisfy his or her
minimum withholding tax obligation with respect to the granting or vesting of
the Restricted Stock Units by the Company’s withholding a portion of the shares
of Common Stock otherwise deliverable to the Recipient, such shares being valued
at their fair market value as of the date on which the taxable event that gives
rise to the withholding requirement occurs, or by the Recipient’s delivery to
the Company of a portion of the shares previously delivered by the Company, such
shares being valued at their fair market value as of the date of delivery of
such shares by the Recipient to the Company.

(f) No Right to Continued Employment or Service. This Agreement does not confer
upon the Recipient any right with respect to continuance of employment or
service by the Company, nor shall it interfere in any way with the right of the
Company to terminate the Recipient’s employment at any time.

(g) Transferability of Awards.

(i) Restrictions on Transfer. No Restricted Stock Units shall be transferable or
assignable by the Recipient, other than by will or the laws of descent and
distribution or pursuant to a domestic relations order within the meaning of
Section 414(p)(1)(B) of the Code.

(ii) Notice. No transfer permitted under Section 4(g)(i), of any Restricted
Stock Units, shall be effective to bind the Company unless the Committee shall
have been furnished with (1) the Notice of Restricted Stock Unit Transfer
attached hereto as Exhibit A executed and dated by the Recipient (or the
executor or personal representative of the deceased Recipient’s estate) and with
a copy of the will, assignment or transfer document and/or such evidence as the
Committee may deem necessary to establish the validity of the transfer, and
(2) the Statement of Acknowledgement attached hereto as Exhibit B executed and
dated by the transferee which states that the transferee will comply with all
the terms and conditions of the Plan and the Agreement relating to the
Restricted Stock Units that are or would have been applicable to the Recipient.

(h) Forfeiture by Reason of Detrimental Activity. The Restricted Stock Units
shall be subject to Section 17(n) of the Plan. Notwithstanding any other
provision of this Agreement to the contrary, if the Recipient engages in any
Detrimental Activity at any time prior to or during the one year period after
the latest date on which any portion of the Restricted Stock Units become vested
but prior to a Change in Control, the Company shall, upon the recommendation of
the Committee in its sole and absolute discretion, be entitled to
(i) immediately terminate and cancel any portion of the Restricted Stock Units
that have not

 

5



--------------------------------------------------------------------------------

Form of Employee RSU Grant Settled on Vesting with Deferral Option

 

previously been settled with shares of Common Stock, and/or (ii) require within
two (2) years after the latest date on which any portion of the Restricted Stock
Units are settled but prior to a Change in Control that the Recipient (1) return
to the Company any shares of Common Stock that were distributed to the Recipient
in settlement of the Restricted Stock Units, or if such shares of Common Stock
are not still owned by the Recipient, that the Recipient pay to the Company an
amount equal to the fair market value of such shares of Common Stock on the date
they were issued, and (2) return to the Company any cash or other property
(other than Common Stock) received by the Recipient from the Company pursuant to
this Agreement. Awards shall also be subject to cancellation and/or clawback by
the Committee if and to the extent required by applicable law.

(i) Right to Set Off. By accepting this Agreement, the Recipient consents to a
deduction from any amounts the Company owes the Recipient from time to time
(including amounts owed to the Recipient as wages or other compensation, for any
benefits, or vacation pay, as well as any other amounts owed to the Recipient by
the Company), up to the dollar amount the Recipient owes the Company under
Section 4(h) hereof. Whether or not the Company elects to make any set off in
whole or in part, if the Company does not recover by means of set off the full
amount the Recipient owes the Company calculated as set forth in Section 4(h)
hereof, the Recipient agrees to pay immediately the unpaid balance to the
Company.

(j) Board of Director Discretion. The Recipient may be released from his or her
obligations under Sections 4(h) and 4(i) hereof only if the Board, or a duly
authorized committee thereof, determines, in its sole and absolute discretion,
that such action is not adverse to the interests of the Company.

5. Change of Control or Capital Structure.

(a) Change in Capital Structure. Subject to any required action by the
shareholders of the Company, the number of Restricted Stock Units covered by
this award shall be proportionately adjusted and the terms of the restrictions
on such Restricted Stock Units shall be adjusted as the Committee shall
determine to be equitably required for any increase or decrease in the number of
issued and outstanding shares of Common Stock of the Company resulting from any
stock dividend (but only on the Common Stock), stock split, subdivision,
combination, reclassification, recapitalization or general issuance to the
holders of Common Stock of rights to purchase Common Stock at substantially
below fair market value or any change in the number of such shares outstanding
effected without receipt of cash or property or labor or services by the Company
or for any spin-off, spin-out, split-up, split-off or other distribution of
assets to shareholders.

(b) Change in Control. The award of Restricted Stock Units shall not become
immediately vested in the event that a Change in Control occurs, except to the
extent required in any employment agreement or consulting agreement between the

 

6



--------------------------------------------------------------------------------

Form of Employee RSU Grant Settled on Vesting with Deferral Option

 

Company and the Recipient or under the Company’s Executive Separation Policy, as
amended from time to time and as applicable. In the event of a change in the
Common Stock as presently constituted, which is limited to a change in all of
its authorized shares without par value into the same number of shares with par
value, the shares resulting from any such change shall be deemed to be the
Common Stock within the meaning of the Plan.

(c) Other Adjustments. The award of Restricted Stock Units pursuant to the Plan
shall not affect in any way the right or power of the Company to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structure or to merge or to consolidate or to dissolve, liquidate or
sell, or transfer all or any part of its business or assets.

6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
principles of conflict of laws. The parties agree that any action, suit or
proceeding arising out of or related to this Agreement or the relationship of
the Recipient and the Company, shall be instituted only in the state or federal
courts located in Maricopa County in the State of Arizona, and each party waives
any objection which such party may now or hereafter have to such venue or
jurisdictional court in any action, suit, or proceeding. Any and all services of
process and any other notice in any such action, suit or proceeding shall be
effective against any party if given by mail (registered or certified where
possible, return receipt requested), postage prepaid, mailed to such party at
the address set forth herein.

7. Severability. The invalidity or enforceability of any one or more provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect. In the
event that a court of competent jurisdiction should determine that any time
period provided for in Section 4(h) is unenforceable, then such period shall be
reduced to the longest period of time which such court shall deem enforceable,
taking into consideration the purpose and intent of the Plan to serve the
interests of the Company and its shareholders.

8. Notices. All notices or other communications with respect to the Restricted
Stock Units shall be deemed given and delivered in person or by facsimile
transmission, telefaxed, or mailed by registered or certified mail (return
receipt requested, postage prepaid) to the Company’s Stock Option Administrator
at the following address (or such other address, as shall be specified by like
notice of a change of address) and shall be effective upon receipt:

Stock Option Administrator

Republic Services, Inc.

18500 N. Allied Way

Phoenix, AZ 85054

 

7



--------------------------------------------------------------------------------

Form of Employee RSU Grant Settled on Vesting with Deferral Option

 

9. Waiver. The failure of any party at any time to require strict performance of
any condition, promise, agreement or understanding set forth herein shall not be
construed as a waiver or relinquishment of the right to require strict
performance of the same condition, promise, agreement or understanding at a
subsequent time.

10. Interpretation/Provisions of Plan Control. In the event of any conflict
between the provisions of the Plan and the provisions of this Agreement, the
provisions of the Plan shall govern. The Recipient hereby accepts as final,
conclusive and binding, any decisions by the Committee with respect to the
interpretation or administration of the Plan and this Agreement.

11. Recipient Bound by Plan. The Recipient hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all the terms, conditions and provisions
thereof.

12. Binding Effect. Subject to the limitations stated herein and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the successors
and assigns of the Company and the Recipient’s heirs, legatees, distributees and
personal representatives.

13. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. The facsimile or email
transmission of a signed signature page, by any party to the other(s), shall
constitute valid execution and acceptance of this Agreement by the
signing/transmitting party.

14. Section 409A.

(a) General. It is the intention of both the Company and the Recipient that the
benefits and rights to which the Recipient could be entitled pursuant to this
Agreement comply with Section 409A of the Code and the Treasury Regulations and
other guidance promulgated or issued thereunder (“Section 409A”), to the extent
that the requirements of Section 409A are applicable thereto, and the provisions
of this Agreement shall be construed in a manner consistent with that intention.
If the Recipient or the Company believes, at any time, that any such benefit or
right that is subject to Section 409A does not so comply, it shall promptly
advise the other and shall negotiate reasonably and in good faith to amend the
terms of such benefits and rights such that they comply with Section 409A (with
the most limited possible economic effect on the Recipient and on the Company).

(b) No Representations as to Section 409A Compliance. Notwithstanding the
foregoing, the Company does not make any representation to the

 

8



--------------------------------------------------------------------------------

Form of Employee RSU Grant Settled on Vesting with Deferral Option

 

Recipient that the Restricted Stock Units awarded pursuant to this Agreement are
exempt from, or satisfy, the requirements of Section 409A, and the Company shall
have no liability or other obligation to indemnify or hold harmless the
Recipient or any Beneficiary for any tax, additional tax, interest or penalties
that the Recipient or any Beneficiary may incur in the event that any provision
of this Agreement, or any amendment or modification thereof or any other action
taken with respect thereto is deemed to violate any of the requirements of
Section 409A.

(c) Separation from Service. If and to the extent permitted by Treasury
Regulations Section 1.409A-1(h)(5) or other applicable law, if the Recipient
provides services both as an employee of the Company and as a member of the
Board, the services provided as a member of the Board shall not be taken into
account in determining whether the Recipient has incurred a Separation from
Service for purposes of Section 4(a) hereof.

(d) 6 Month Delay for Specified Employees.

(i) If the Recipient is a “Specified Employee”, then no payment or benefit that
is payable on account of the Recipient’s “Separation from Service”, shall be
made before the date that is six months after the Recipient’s “Separation from
Service” (or, if earlier, the date of the Recipient’s death) if and to the
extent that such payment or benefit constitutes deferred compensation (or may be
nonqualified deferred compensation) under Section 409A and such deferral is
required to comply with the requirements of Section 409A. Any payment or benefit
delayed by reason of the prior sentence shall be paid out or provided in a
single lump sum at the end of such required delay period in order to catch up to
the original payment schedule.

(ii) For purposes of this provision, the Recipient shall be considered to be a
“specified employee” if, at the time of his or her Separation from Service, the
Recipient is a “key employee”, within the meaning of Section 416(i) of the Code,
of the Company (or any person or entity with whom the Company would be
considered a single employer under Section 414(b) or Section 414(c) of the Code)
any stock in which is publicly traded on an established securities market or
otherwise.

(e) No Acceleration of Payments. Neither the Company nor the Recipient,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and the Recipient has affixed his or her signature hereto.

 

9



--------------------------------------------------------------------------------

Form of Employee RSU Grant Settled on Vesting with Deferral Option

 

REPUBLIC SERVICES, INC.

 

By: Donald W. Slager Chief Executive Officer and President RECIPIENT

 

Signature

 

Print or Type Name

 

Street Address

 

City, State, Zip

 

Telephone Number

 

Social Security Number Date: [                    ]

 

10



--------------------------------------------------------------------------------

Form of Employee RSU Grant Settled on Vesting with Deferral Option

 

EXHIBIT A

NOTICE OF RESTRICTED STOCK UNIT TRANSFER

Republic Services, Inc., a Delaware corporation (the “Company”) and the
undersigned person (the “Recipient”) entered into an Employee Restricted Stock
Unit Agreement (the “Agreement”), effective                     
and                     made pursuant and subject to the provisions of the
Company’s Amended and Restated 2007 Stock Incentive Plan, as it may be amended
from time to time (the “Plan”).

Pursuant to Section 17(g) of the Plan and Section 4(g) of the Agreement, the
Recipient (or the Recipient’s estate) transferred for no value Restricted Stock
Units granted under the Agreement, as stated below, to the person or entity
described below (the “Transferee”).

Number of Restricted Stock Units transferred:                         

Date of transfer:                                          
                               

The Transferee is a permitted transferee under Section 17(g) of the Plan and
Section 4(g) of the Agreement for the following reason:

 

  ¨ Transfer by will or the laws of descent and distribution.

 

  ¨ Transfer pursuant to a domestic relations order.

The Recipient acknowledges that at the time the Award is settled, the Recipient
will be taxed at ordinary income rates the fair market value of the cash or
stock when received in settlement of the transferred Restricted Stock Units.

This Notice is being furnished to the Company along with a copy of the will,
assignment or transfer document and/or such evidence as the Committee may deem
necessary to establish the validity of the transfer. An agreement signed by the
Transferee acknowledging that all rights and obligations with respect to the
transferred Restricted Stock Units shall be governed by the terms and conditions
set forth in the Agreement and Plan is also being furnished to the Company.

 

11



--------------------------------------------------------------------------------

Form of Employee RSU Grant Settled on Vesting with Deferral Option

 

The aforementioned documents are being delivered to the Company in satisfaction
of the Recipient’s obligations under Section 4(g)(ii) of the Agreement, to Stock
Option Administrator at the following address:

Stock Option Administrator

Republic Services, Inc.

18500 North Allied Way

Phœnix, Arizona 85054

 

RECIPIENT

 

Signature

 

Print or Type Name

 

Street Address

 

City, State, Zip

 

Telephone Number

 

Social Security Number

 

Date

 

12



--------------------------------------------------------------------------------

Form of Employee RSU Grant Settled on Vesting with Deferral Option

 

EXHIBIT B

STATEMENT OF ACKNOWLEDGEMENT

On [                     ], [                     ] (the “Transferor”) entered
into an Employee Restricted Stock Unit Agreement (the “Agreement”) with Republic
Services, Inc. (the “Company”), pursuant and subject to the provisions of the
Company’s Amended and Restated 2007 Stock Incentive Plan, as it may be amended
from time to time (the “Plan”). Pursuant to Section 17(g) of the Plan and
Section 4(g) of the Agreement, on [            ] the Transferor (or the
Transferor’s estate) transferred for no value [                     ] Restricted
Stock Units granted under the Agreement to
[                                         ] (the “Transferee”).

The Transferee hereby acknowledges and agrees that the Transferee is a permitted
transferee under to Section 17(g) of the Plan and Section 4(g) of the Agreement.
The Transferee further acknowledges and agrees that the Transferee’s rights and
obligations with respect to the transferred Restricted Stock Units shall be
governed by the terms and conditions set forth in the Agreement and the Plan, as
they are or would have been applicable to the Transferor, and that the
Transferee will comply with such terms and conditions, including, without
limitation, those provisions relating to the dates on which the Restricted Stock
Units will vest, and those relating to the forfeiture and repayment of benefits
in the event that the Transferor engages in any Detrimental Activity, as defined
in the Plan.

 

TRANSFEREE

 

Signature

 

Print or Type Name

 

Street Address

 

City, State, Zip

 

Telephone Number

 

Tax Identifying Number Date: [                     ]

 

13